Exhibit 99.1 Gevo Reports Third Quarter 2016 Financial Results Alaska Airlines Flies First Commercial Flight with Gevo’s Cellulosic Alcohol-to-Jet Fuel - Gevo to Host Conference Call Today at 4:30 p.m. EST/2:30 MST - • Reports net loss per share of ($0.10) for the quarter • Reports non-GAAP adjusted net loss per share1 of ($0.09) for the quarter • Ended the quarter with cash and cash equivalents of $31.1 million • Reports revenue of $6.9 million for the quarter • Loss from operations was $6.1 million for the quarter • Reports non-GAAP cash EBITDA loss2 of $4.1 million for the quarter ENGLEWOOD, Colo. – November 14, 2016 - Gevo, Inc. (NASDAQ: GEVO) today announced financial results for the three months ended September 30, 2016. Key highlights for the quarter included: • Gevo produced approximately 145,000 gallons of isobutanol during the quarter. • On November 14, Alaska Airline flew the first commercial flight with Gevo’s cellulosic Alcohol-to-Jet fuel (“ATJ”). Previously, on October 11, 2016, Gevo announced that it had completed production of the world’s first cellulosic renewable jet fuel that is specified for commercial flights. Gevo successfully adapted its patented technologies to convert cellulosic sugars derived from wood waste into renewable isobutanol, which was then further converted into its ATJ. This ATJ meets the ASTM D7566 specification allowing it to be used for commercial flights. Gevo produced over 1,000 gallons of the cellulosic ATJ. • On November 10, Gevo announced that gasoline blended with its isobutanol and marketed for use in automobiles has begun to be sold in the Houston area. This marks the first time that Gevo’s isobutanol has been specifically targeted towards on-road vehicles. Musket Corporation is Gevo’s distribution partner serving the Houston market. Musket is blending up specially formulated gasoline containing Gevo’s isobutanol to distribute into the on-road automobile market. • On September 7, 2016, Gevo announced that it had entered into a heads of agreement with Deutsche Lufthansa AG (“Lufthansa”) to supply Gevo’s ATJ from its first commercial hydrocarbons facility, intended to be built in Luverne, MN. The terms of the agreement contemplate Lufthansa purchasing up to 8 million gallons per year of ATJ or up to 40 million gallons over the 5-year life of the off-take agreement.The heads of agreement establishes a selling price that is expected to allow for an appropriate level of return on the capital required to build-out Gevo’s first commercial scale hydrocarbons facility. The heads of agreement is 1 Adjusted Net Loss Per Share is calculated by adding back non-cash gains and/or losses recognized in the quarter due to the changes in the fair value of certain of our financial instruments, such as warrants, convertible debt and embedded derivatives; a reconciliation of Adjusted Loss Per Share to Loss Per Share is provided in the financial statement tables following this release. 2 Cash EBITDA loss is calculated by adding back depreciation and non-cash stock compensation to GAAP Loss From Operations; a reconciliation of cash EBITDA loss to GAAP loss from operations is provided in the financial statement tables following this release. non-binding and is subject to completion of a binding off-take agreement and other definitive documentation between Gevo and Lufthansa. • On September30, 2016, Gevo voluntarily paid off, in full, all outstanding amounts owed under the Amended Agri-Energy Loan Agreement and all material commitments and obligations under the Loan and Security Agreement and associated documents were terminated. In connection with the repayment, TriplePoint Capital LLC terminated all of its security interests under the Loan and Security Agreement (including any mortgages and membership interest pledges). In addition, the guaranties by Gevo and Gevo Development, LLC of the obligations under the Loan and Security Agreement were also terminated. • On September 13, 2016, Gevo completed the sale of 24,800,000 Series E units consisting of one share of our common stock and a half of one Series I warrant to purchase one share of common stock and 3,700,000 Series F units consisting of a pre-funded Series J warrant and a half of one Series I warrant to purchase one share of common stock, pursuant to an underwritten public offering.Gevo received gross proceeds of approximately $15.6 million, not including any future proceeds from the exercise of the warrants. • On September 7, 2016, Gevo entered into private exchange agreements with holders of its 7.5% convertible senior notes due in 2022 but with an embedded put right on July 1, 2017 (the “2022 Notes”), to exchange an aggregate of $11.4 million of principal amount of 2022 Notes for an aggregate of 13,999,354 shares of its common stock.These exchanges reduced the outstanding principal amount of the 2022 Notes to $11.0 million.
